Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is considered indefinite due to the phrase “at least of the plurality of angled strut segments” in line one. For the purposes of examination, this limitation will be interpreted as saying “at least one of the plurality of angled strut segments.”
Claim 20 is considered indefinite due to the phrase “at least of the plurality of angled strut segments” in line one. For the purposes of examination, this limitation will be interpreted as saying “at least one of the plurality of angled strut segments.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanduszko et al. (U.S. Publication No. 2009/0105747).
Regarding claim 1, Chanduszko et al. discloses a stent (40) for use in a medical procedure, the stent (40) comprising: a proximal segment (as shown in Fig. A, derived from Fig. 2) comprising a zig-zag portion (as shown in Fig. A), wherein the zig-zag portion (as shown in Fig. A) comprises a plurality of proximal (as shown in Fig. A) and distal apices (as shown in Fig. A) separated by a plurality of angled strut segments (as shown in Fig. A), where the zig-zag portion (as shown in Fig. A) extends circumferentially around a full perimeter of the stent (40); a distal segment (as shown in Fig. A) comprising a connection strut (as shown in Fig. A), where the connection strut (as shown in Fig. A) comprises a bent segment (as shown in Fig. A) extending between adjacent distal apices (as shown in Fig. A) of the zig-zag portion (as shown in Fig. A); at least one diamond-shaped closed cell (as shown in Fig. A), which is bounded proximally by first (as shown in Fig. A) and second (as shown in Fig. A) angled strut segments of the zig-zag portion (as shown in Fig. A) meeting at a first proximal apex (as shown in Fig. A) of the zig-zag portion (as shown in Fig. A), and further bounded distally by the connection strut 

    PNG
    media_image1.png
    794
    1466
    media_image1.png
    Greyscale

Regarding claim 6, Chanduszko et al. discloses the stent of claim 1, where the first (as shown in Fig. A) and second (as shown in Fig. A) angled strut segments associated with the diamond-shaped cells (as shown in Fig. A) are orientated at a first angle relative to a longitudinal axis of the stent (40) in an expanded state, and where third (as shown in Fig. A)  and fourth (as shown in Fig. A) angled strut segments extending from the second proximal apex (as shown in Fig. A) are orientated at a second angle relative to the longitudinal axis of the stent (40) in the expanded state, where the first angle is less than the second angle (Fig. 2).
Regarding claim 12, Chanduszko et al. discloses a stent (40) for use in a medical procedure, the stent (40) comprising: a proximal segment (as shown in Fig. A) comprising a zig-zag portion (as shown in 
Regarding claim 16, Chanduszko et al. discloses the stent of claim 12, where the first (as shown in Fig. A) and second (as shown in Fig. A) angled strut segments associated with the diamond-shaped cells (as shown in Fig. A) are orientated at a first angle relative to a longitudinal axis of the stent (40) in an expanded state, and where third (as shown in Fig. A) and fourth (as shown in Fig. A) angled strut segments extending from a second proximal apex (as shown in Fig. A) are orientated at a second angle relative to the longitudinal axis of the stent (40) in the expanded state, where the first angle is less than the second angle (Fig. 2).

Claims 1-5, 8, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons et al. (U.S. Patent No. 8,992,595).
Regarding claim 1, Parsons et al. discloses a stent (160) for use in a medical procedure, the stent (160) comprising: a proximal segment (168) comprising a zig-zag portion (as shown In Fig. B), wherein the zig-zag portion (as shown In Fig. B, derived from Fig. 1a) comprises a plurality of proximal (as shown In Fig. B) and distal (as shown In Fig. B) apices separated by a plurality of angled strut segments (as shown In Fig. B), where the zig-zag portion (as shown In Fig. B) extends circumferentially around a full perimeter of the stent (160); a distal segment (164) comprising a connection strut (as shown In Fig. B), where the connection strut (as shown In Fig. B) comprises a bent segment (as shown In Fig. B) extending between adjacent distal apices (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B); at least one diamond-shaped closed cell (as shown In Fig. B), which is bounded proximally by first (as shown In Fig. B) and second (as shown In Fig. B) angled strut segments of the zig-zag portion (as shown In Fig. B) meeting at a first proximal apex (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B), and further bounded distally by the connection strut (as shown In Fig. B) having the bent segment (as shown In Fig. B); and at least one distal open region (as shown In Fig. B), which is interpreted as being open as this region does not contain any struts, despite struts being present distal to the open region, located distally beneath a second proximal apex (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B) that is adjacent to the first proximal apex (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B).

    PNG
    media_image2.png
    731
    1354
    media_image2.png
    Greyscale

Regarding claim 2, Parsons et al. discloses the stent of claim 1 where, in an expanded state, the at least one diamond-shaped closed cell (as shown In Fig. B) comprises an asymmetric shape, such that the first (as shown In Fig. B) and second (as shown In Fig. B) angled strut segments are different than a mirror image of the connection strut (as shown In Fig. B).
Regarding claim 3, Parsons et al. discloses the stent of claim 1 where, in an expanded state, a first axial length spanned between the proximal (as shown In Fig. B) and distal apices (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B) is greater than a second axial length spanned by the connection strut (as shown In Fig. B) when measured along a longitudinal axis of the stent (160).
Regarding claim 4, Parsons et al. discloses the stent of claim 1, where at least one of the plurality of angled strut segments (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B) comprises an enlarged portion (as shown In Fig. B) wherein the enlarged portion (as shown In Fig. B) of the angled strut segment has a first thickness, which is greater than a second thickness of the connection strut (as shown In Fig. B).
Regarding claim 5, Parsons et al. discloses the stent of claim 4, where third (as shown In Fig. B) and fourth (as shown In Fig. B) angled strut segments of the zig-zag portion (as shown In Fig. B), which extend directly from the second proximal apex (as shown In Fig. B), comprise enlarged portions (as shown In Fig. B) wherein the enlarged portions (as shown In Fig. B) of the third and fourth angled strut segment have a thickness, which is greater the thickness of the connection strut (as shown In Fig. B).
Regarding claim 8, Parsons et al. discloses the stent of claim 1, wherein the connection strut (as shown In Fig. B) comprises a V-shape.
Regarding claim 12, Parsons et al. discloses a stent (160) for use in a medical procedure, the stent (160) comprising: a proximal segment (168) comprising a zig-zag portion (as shown In Fig. B), wherein the zig-zag portion (as shown In Fig. B) comprises a plurality of proximal (as shown In Fig. B) and distal (as shown In Fig. B) apices separated by a plurality of angled strut segments (as shown In Fig. B), where the zig-zag portion (as shown In Fig. B) extends circumferentially around a full perimeter of the stent (160); a distal segment (164) comprising a connection strut (as shown In Fig. B), where the connection strut (as shown In Fig. B) comprises a bent segment (as shown In Fig. B) extending between adjacent distal apices (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B); and at least one diamond-shaped closed cell (as shown In Fig. B), which is bounded proximally by first (as shown In Fig. B) and second (as shown In Fig. B) angled strut segments of the zig-zag portion (as shown In Fig. B) meeting at a first proximal apex (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B), and further bounded distally by the connection strut (as shown In Fig. B) having the bent segment (as shown In Fig. B), where, in an expanded state, the at least one diamond-shaped closed cell (as shown In Fig. B) comprises an asymmetric shape, such that the first (as shown In Fig. B) and second (as shown In Fig. B) angled strut segments are different than a mirror image of the connection strut (as shown In Fig. B).
Regarding claim 13, Parsons et al. discloses the stent of claim 12, further comprising at least one distal open region (as shown in Fig B), which is interpreted as being open as this region does not contain 
Regarding claim 14, Parsons et al. discloses the stent of claim 12, where a first axial length spanned between the proximal (as shown in Fig B) and distal (as shown in Fig B) apices of the zig-zag portion (as shown In Fig. B) is greater than a second axial length spanned by the connection strut (as shown in Fig B) when measured along a longitudinal axis of the stent (160).
Regarding claim 15, Parsons et al. discloses the stent of claim 12, where at least one of the plurality of angled strut segments (as shown in Fig B) of the zig-zag portion (as shown In Fig. B) comprises an enlarged portion (as shown In Fig. B) wherein the enlarged portion (as shown In Fig. B) of the angled strut segment has a first thickness, which is greater than a second thickness of the connection strut (as shown In Fig. B).
Regarding claim 17, Parsons et al. discloses the stent of claim 12, wherein the connection strut (as shown In Fig. B) comprises a V-shape.
Regarding claim 18, Parsons et al. discloses a stent-graft (150) for use in a medical procedure, the stent-graft (150) comprising: a graft (152) having proximal (154) and distal regions (156) and a lumen (155) extending therebetween; a stent (160) comprising a proximal segment (168) comprising a zig-zag portion (as shown In Fig. B), wherein the zig- zag portion (as shown In Fig. B) comprises a plurality of proximal (as shown In Fig. B) and distal (as shown In Fig. B) apices separated by a plurality of angled strut segments (as shown In Fig. B), where the zig-zag portion (as shown In Fig. B) extends circumferentially around a full perimeter of the stent (160), where the stent (160) further comprises a distal segment (164) comprising a connection strut (as shown In Fig. B), where the connection strut (as shown In Fig. B) comprises a bent segment (as shown In Fig. B) extending between adjacent distal apices (as shown In Fig. B) of the zig-zag portion (as shown In Fig. B); where the stent (160) comprises at least one diamond-
Regarding claim 19, Parsons et al. discloses the stent-graft (150) of claim 18 where, in an expanded state, a first axial length spanned between the proximal (as shown In Fig. B) and distal (as shown In Fig. B) apices of the zig-zag portion (as shown In Fig. B) is greater than a second axial length spanned by the connection strut (as shown In Fig. B) when measured along a longitudinal axis of the stent (160).
Regarding claim 20, Parsons et al. discloses the stent-graft (150) of claim 18, where at least one of the plurality of angled strut segments (as shown in Fig B) of the zig-zag portion (as shown In Fig. B) comprises an enlarged portion (as shown In Fig. B) wherein the enlarged portion (as shown In Fig. B) of the angled strut segment has a first thickness, which is greater than a second thickness of the connection strut (as shown In Fig. B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. in view of Gill et al. (U.S. Patent No. 9,687,367).
Regarding claim 7, Chanduszko et al. discloses the stent of claim 6. Chanduszko et al. does not disclose that the first angle is between about 5 degrees and about 45 degrees, or that the second angle is between about 20 degrees and about 90 degrees. Gill et al. discloses a stent analogous to that of Chanduszko et al. Gill et al. teaches that the apex angle of the struts in a stent can be configured to aid with balancing compressive forces on the stent and has an impact on the prevention of infolding of the stent (col. 6, lines 40-45). Gill et al. also teaches that an angle configured for this benefit is 25° - 55° between two struts (col. 6, lines 30-39), or 12.5° - 27.5° between a strut and the longitudinal axis of the stent. Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” It would have been obvious to one skilled in the art at the time of filing to have modified the stent of Chanduszko et al. with the teachings of Gill et al. by modifying the first angle and the second angle to be any value in the range of 12.5° - 27.5° in order to balance compressive forces on the stent and to prevent infolding. This would result in the stent of Chanduszko et al. wherein the first angle is between 12.5 degrees and 27.5 degrees, which is within the range of about 5 degrees and about 45 degrees, and the second angle is between about 20 degrees and about 27.5 degrees, which is within the range of 20 degrees and about 90 degrees.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (U.S. Patent No. 8,992,595) in view of DeBruyne et al. (U.S. Patent No. 9,855,129).
Regarding claim 9, Parsons et al. discloses the stent of claim 1. Parsons et al. does not disclose that the stent comprises alternating proximal apices having different features, where a first proximal apex comprises a bore sized to receive an imaging element, and a second proximal apex comprises at least one barb. DeBruyne et al. discloses a stent-graft analogous to that of Parsons et al. DeBruyne et al. teaches a stent-graft with alternating proximal apices (22a and 22b) having different features, where a first proximal apex (22a) comprises a bore (31) sized to receive an imaging element, which is interpreted as being sized to receive an imaging element as it is of a size sufficient to receive an imaging element, despite being designed to receive a trigger wire, and a second proximal apex (22b) comprises at least one barb (42). Having bores allows the stent to be restrained during delivery (col. 4, lines 30-32), having the barbs facilitate engagement of the stent at the target site (col. 3, lines 47-51), and having the bores and barbs on alternating apices reduces entanglement of the barb and another features associated with the bore (col. 3, lines 35-39). It would have been obvious to one skilled in the art at the time of filing to have combined the stent of Parsons et al. with the features of DeBruyne et al. by adding a bore sized to receive an imaging element to alternating proximal apices, including a first proximal apex, and by adding a barb to alternating proximal apices, including a second proximal apex. This would be obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, this combination would have been obvious in order to help restrain the stent during delivery, facilitate tissue engagement of the stent, and to reduce entanglement. This would result in the stent of Parsons et al. wherein the stent comprises alternating proximal apices having different 
Regarding claim 10, Parsons et al. discloses the stent of claim 1. Parsons et al. does not disclose that the stent comprises alternating proximal apices having different features, where a first proximal apex comprises a bore sized to receive a trigger wire, and a second proximal apex comprises at least one barb. DeBruyne et al. discloses a stent-graft analogous to that of Parsons et al. DeBruyne et al. teaches a stent-graft with alternating proximal apices (22a and 22b) having different features, where a first proximal apex (22a) comprises a bore (31) bore sized to receive a trigger wire, and a second proximal apex (22b) comprises at least one barb (42). Having bores allows the stent to be restrained during delivery (col. 4, lines 30-32), having the barbs facilitate engagement of the stent at the target site (col. 3, lines 47-51), and having the bores and barbs on alternating apices reduces entanglement of the barb and the trigger wires (col. 3, lines 35-39). It would have been obvious to one skilled in the art at the time of filing to have combined the stent of Parsons et al. with the features of DeBruyne et al. by adding a bore sized to receive a trigger wire to alternating proximal apices, including a first proximal apex, and by adding a barb to alternating proximal apices, including a second proximal apex. This would be obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, this combination would have been obvious in order to help restrain the stent during delivery, facilitate tissue engagement of the stent, and to reduce entanglement. This would result in the stent of Parsons et al. wherein the stent comprises alternating proximal apices having different features, where a first proximal apex comprises bore sized to receive a trigger wire, and a second proximal apex comprises at least one barb.
Regarding claim 11, Parsons et al. discloses the stent of claim 1, where the stent (160) comprises at least one distal apex (as shown in Fig. B) adapted to be coupled to a graft (152; col. 9, lines 7-9). Parsons et al. does not disclose that the at least one distal apex comprises a suture bore, an imaging bore, and a barb. DeBruyne et al. teaches a stent-graft analogous to that of Parsons et al. The distal apices of DeBruyne et al. comprise a suture bore (61a), an imaging bore (91), and a barb (52). The suture bore (61a) allows the stent to be attached to the graft (col. 2, lines 1-3), the imaging bore allows for the use of an imaging marker (col. 4, lines 55-57), and the barb facilitates engagement of the stent at the target site (col. 3, lines 47-51). It would have been obvious to one skilled in the art at the time of filing to have combined the stent of Parsons et al. with the features of DeBruyne et al. by adding a suture bore, an imaging bore, and a barb to the distal apices. This would be obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, this combination would have been obvious in order to help attach the stent to the graft, allow for the use of an imaging marker, and to facilitate tissue engagement of the stent. This would result in the stent of Parsons et al. wherein the stent comprises at least one distal apex adapted to be coupled to a graft, the at least one distal apex comprising a suture bore, an imaging bore, and a barb.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        3/23/21